Citation Nr: 1243790	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-14 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for adjustment disorder.

2.  Entitlement to an initial rating in excess of 10 percent for a low back disability spine prior to March 15, 2010, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to October 2001, from November 2002 to September 2003, and from September 2006 to January 2008.  Thereafter, he had a period of service with the Nebraska National Guard.  He also had a period of active duty for training from May 1990 to August 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In August 2011, the Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing held at the RO.  A transcript of that hearing is associated with the claims file.

When the case was most recently before the Board in November 2011, entitlement to service connection for posttraumatic stress disorder (PTSD) was denied and the issues currently before the Board were remanded for additional development.

Pursuant to the November 2011 remand, the Veteran underwent a VA examination to determine the current severity of his low back disability in December 2011.  In light of the results of the December 2011 examination, in an August 2012 rating decision, the Appeals Management Center granted service connection for radiculopathy of the bilateral lower extremities secondary to the Veteran's service-connected low back disability; a separate 10 percent evaluation was assigned for each lower extremity, effective from December 30, 2011.  Although the appeal period for the August 2012 rating decision has not yet expired, the Board notes that the Veteran has not expressed disagreement with the assigned evaluations or effective date of these awards, and thus, those issues are not in appellate jurisdiction.  As such, an increase in the ratings assigned for the Veteran's right and left lower extremity radiculopathy need not be further discussed in relation to the Veteran's claim for an increased evaluation for a low back disability.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (finding that pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal).


FINDINGS OF FACT

1.  Throughout the initial evaluation period, the Veteran's adjustment disorder has been manifested by is manifested by symptoms such as anxiety, suspiciousness, feelings of detachment or estrangement from others, startle response, hypervigilance, sleep disturbance, depressed mood, and irritability; however, there is no evidence that such symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  For the time period prior to March 15, 2010, the Veteran's low back disability has been manifested by forward flexion of the lumbar spine to 65 degrees, but not by anklyosis, functional loss beyond that contemplated by the current rating, intervertebral disc syndrome requiring bed rest prescribed by a physician, or neurological impairment.

3.  For the time period beginning on March 15, 2010, the Veteran's low back disability has been manifested by forward flexion of the lumbar spine to 45 degrees, but not by anklyosis, functional loss beyond that contemplated by the current rating, intervertebral disc syndrome requiring bed rest prescribed by a physician, or neurological impairment prior to December 30, 2011.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for adjustment disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2012).

2.  The criteria for an initial rating in excess of 10 percent for a low back disability for the time period prior to March 15, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2012).

3.  The criteria for an initial rating in excess of 20 percent for a low back disability beginning on March 15, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  March 2008 and May 2008letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) ; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the initial rating of the disability on appeal, as the Veteran did in September 2008 with respect to both disabilities on appeal, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is non-prejudicial.  See id; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after August 29, 2000, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements).

VA examinations were conducted in December 2011; the Veteran has not argued, and the record does not reflect that these examinations were inadequate for rating purposes.  The examinations were adequate because they were based on an examination of the Veteran and provided sufficient information to address the rating criteria for the disabilities on appeal.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the Board notes that the record reflects that the Veteran received treatment for his lumbar spine disability through a private chiropractic clinic.  In September and October 2010, the RO sent the private chiropractic clinic letters requesting the Veteran's treatment records; however, no response was received.  Also in October 2010, the RO sent the Veteran a letter informing him that two requests for his treatment records from the chiropractic clinic had been made and the records had not been received.  The Veteran was requested to send the records and was informed that it is his responsibility to see that VA receives these private treatment records.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2012) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the Board hearing by an accredited representative from the Nebraska Department of Veterans' Affairs.  During the Veteran's hearing, the VLJ and the Veteran's representative asked the Veteran questions about the symptoms and severity of his disabilities currently on appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is satisfied as to compliance with the instructions from its November 2011 remand.  Specifically, the November 2011 Board remand instructed the RO to provide the Veteran with VA examinations in order to determine the current level of severity of his service-connected adjustment disorder and low back disability.  The Board finds that the RO has complied with the Board's instructions and that the December 2011 VA examination reports substantially comply with the Board's November 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2012).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

	I.  Adjustment Disorder

Service connection for the Veteran's adjustment disorder was granted in an August 2008 rating decision, and an initial 10 percent rating was assigned under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9440.  Diagnostic Code 9440 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, the currently assigned 10 percent rating is warranted when the medical evidence of record shows occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms; or, when symptoms are controlled by continuous medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9440, General Rating Formula. 

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  Id. 

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

One factor to be considered is the GAF score which is a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  A GAF Score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF Score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., few friends, unable to keep a job).  A GAF of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

Based on the evidence of record, the Veteran's service-connected adjustment disorder does not warrant greater than a 10 percent rating, as the record does not reflect the level of occupational and social impairment required for a higher rating.  

The medical evidence of record includes a February 2008 VA treatment record which notes that the Veteran denied feelings of hopelessness, despair, and anxiousness.  He also denied having repetitive, critical thoughts.  He further denied a pattern of impulsive acts, risky behaviors, a history of suicidal acts, and a history of violence towards others.  It was noted that he had been married for 10 years.  He does not get along with his brother-in-law.  He has one older sister that he has a great relationship with.  He has a fair to good relationship with a younger step sister and brother.  His relationship with his mother is good.  On examination he was fully oriented.  His speech was normal and his mood was anxious and depressed.  He had no perceptual disturbances such as hallucinations or illusions.  His thought process was normal and coherent.  There was no unusual thought content such as delusions or obsessions.  There was no suicidal or violent ideation.  His insight was good, as was his judgment.  His memory was noted to be intact.  He discussed his concerns of increased irritability, anger isolation, and withdraw of intimacy with his wife.  He endorsed flash backs and insomnia.  He was appropriately groomed and dressed.  His GAF score was noted to be 55.

An April 2008 VA examination report notes that the Veteran has had mental health symptoms during the past year.  He was noted to be in the process of divorce.  He attends church here and there and does not really interact with his siblings, his mother, or her husband.  In fact, he does not interact much with anyone.  He enjoys videogames such as guitar hero.  He also likes darts, ski ball, and hoops on video.  He has no history of suicide attempts or violence/assalutiveness.  On examination he was clean, neatly groomed, and casually dressed.  His psychomotor activity and speech were unremarkable.  His attitude was cooperative, friendly, and attentive.  His affect was constricted.  His mood was anxious and depressed.  He was fully oriented.  His thought process and content were unremarkable.  He had no delusions.  His judgment and insight were intact.  He has sleep impairment but no hallucinations or inappropriate behavior.  He also has no panic attacks, obsessive/ritualistic behavior, or homicidal or suicidal thoughts.  His impulse control was noted to be good and he had no episodes of violence.  He is able to maintain minimum personal hygiene.  There were no problems with activities of daily living.  His energy has been good now with restorative sleep.  His appetite is good and sex drive within normal limits.  His memory is intact.  The diagnoses were adjustment disorder with depressed and anxious mood.  His GAF score was noted to be 66.  The examiner specifically noted that there was not total occupational and social impairment due to mental health signs and symptoms.  The examiner also found that the Veteran did not have deficiencies in judgment, thinking, family relations, work, mood or school.  Furthermore, the examiner determined that there was not reduced reliability and productivity due to mental health symptoms.  Finally, there was not occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental health signs and symptoms but with generally satisfactory functioning.  The examiner did state that the Veteran's adjustment disorder with depressed and anxiety was consistent with a mild decrease in work efficiency and ability to perform occupational duties only during periods of significant stress.

A June 2008 VA treatment record notes that the Veteran's grooming and hygiene were good.  His psychomotor behavior was normal.  His eye contact was good.  His facial expression was normal and responsive, and his attitude was cooperative.  His mood was neutral and his affect was appropriate/variable.  His speech was relevant and spontaneous.  His thought processes were logical and goal-directed.  His thought content was relevant and his insight was adequate.  His sensorium was clear.  There was no suicidality or homicidality.  His GAF score was 60.  Another June 2008 VA treatment record reflects a GAF score of 55.  

A September 2008 VA treatment record notes that the Veteran denied feelings of hopelessness and despair.  He also denied anxious, repetitive, and critical thoughts.  He denied a pattern of impulsive or risky behaviors.  He has supportive family and friends.  He reported reason for living and had a goal for or commitment to the future.  He denied suicidal ideation.  It was noted that he does not get along very well with his boss.  It was also noted that his divorce is final and he started dating a friend.  Mental status examination revealed that he was appropriately dressed and had good eye contact.  He was in good spirits.  The examiner noted that he was more positive in affect that during prior visits.  His GAF score was 60.

A November 2008 VA treatment record notes that the Veteran has gone back into his numbness of feelings.  The woman he was seeing decided to go back to an old boyfriend.  He has to work with this person daily and has a difficult time with this.  He was quiet and somewhat depressed appearing.  His GAF score was noted to be 60.  

A March 2009 VA treatment record notes that the Veteran was appropriately groomed and his hygiene was good.  His motor behavior was restless.  His eye contact was good.  His facial expression was normal and responsive.  His attitude was avoidant.  His mood was neutral and his affect was appropriate/variable.  His speech was relevant and spontaneous  His thought processes were logical and goal-directed.  His thought content was relevant.  His insight was adequate.  His sensorium was clear.  There was no evidence of suicidality or homicidality.  His GAF score was noted to be 60-65.  

A September 2009 VA examination report notes that the Veteran was appropriately dressed, had good eye contact, and appeared in good spirits.  His GAF score was noted to be 65.  

A July 2010 VA treatment record notes that the Veteran was appropriately dressed and had good eye contact.  His GAF score was noted to be 60.  

A February 2010 VA treatment record notes that the Veteran was looking forward to his engagement.  

A March 2010 VA examination report notes that the Veteran reported feelings of violence and had one incident of domestic abuse.  He stated that he has restless sleep, with constant tossing and turning.  When in a full sleep, he tosses and turns enough to get violent and flails around in the bed.  He stated that he was married in 1997 and divorced in 2008.  He is currently engaged.  He continues to have contact with his extended family, including his mother, sister, nieces, and grandparents.  He has contact with his mother two or three times a week.  He reported that he does not do much outside of the house.  He stated that he used to shoot pool one night a week with friends but he has taken time off from that.  He reportedly spends time playing Wii and staying at home with his fiancée.  They do things together like going out to eat.  He has no history of suicide attempts.  He does have a history of violence/assaultiveness.  He was arrested once in July for domestic violence.  He is employed full time.  On examination he was clean, neatly groomed, and appropriately dressed.  He was pleasant during the interview.  His speech and psychomotor activity were unremarkable.  His attitude toward the examiner was cooperative, friendly, relaxed, and attentive.  His affect was normal.  His mood was described as tired, happy, sometimes lonely, sometimes nervous, and scared.  His attention was intact and he was fully oriented.  His thought process and content were unremarkable.  There was no evidence of delusions.  His judgment and insight were intact.  He does not experience hallucinations and there was no evidence of inappropriate behavior.  The Veteran does not have obsessive/ritualistic behavior.  There are no panic attacks or suicidal or homicidal thoughts.  Impulse control was noted to be good and episodes of violence were not found.  The Veteran was noted to be able to maintain minimum personal hygiene.  There is no problem with activities of daily living.  The Veteran's memory was normal.  The Veteran was noted to have feelings of detachment or estrangement from others, difficulty falling or staying asleep, and hypervigilance.  However, these symptoms were not noted to cause clinically significant distress or impairment in social occupational or other important areas of functioning.  The Veteran reported difficulty trusting people.  He stated that he is always nervous.  In a restaurant he always tries to have his back to a door and watches other people.  He reportedly gets very anxious in large crowds.  The examiner noted that the Veteran has not lost any time from work in the last 12 months due to his adjustment disorder.  The Veteran's disability was noted to be mild and his GAF score was noted to be 63.  

An October 2010 VA treatment record notes that the Veteran gets irritable working with the public.  He gets angry and will just walk off.  It was noted that the Veteran had plans to do some shopping and go to the zoo.  The Veteran was looking forward to this.  Mental status examination revealed that the Veteran was appropriately dressed and maintained good eye contact.  He was somewhat sad about his grandfather's death.  The diagnosis was chronic adjustment disorder.  His GAF score was 60.  It was noted that the Veteran had not lost interest in activities that he used to enjoy.  He complained of feeling a little bit distant or cut off from other people.  He denied feeling emotionally numb or being unable to have loving feelings for those close to him, feeling as if his future would somehow be cut short, and having trouble falling or staying asleep.  He endorsed feelings of irritability or having angry outbursts, having difficulty concentrating, and being super alert or watchful/on guard.  He denied feeling jumpy or easily startled.  The Veteran's GAF score was noted to be 60.

A March 2011 VA treatment record reflects a GAF score of 55.  

The December 2011 VA examination report reflects that the Veteran complained of continuing moderate anxiety, especially in crowds or anticipating crowds.  The Veteran reported about three severe panic attacks in the past two years, but none in the previous six months.  The Veteran indicated that he was successfully employed full time at the Island Super Saver; at times he assists with management.  He indicated that the anxiety typically does not interfere with his work.  It does interfere with his recreation and socialization, especially if there are crowds involved.  He described highly amplified startle response and moderate sleep onset disturbance.  It was noted that he was not suicidal.  When asked how his current anxiety condition compared to the previous exam in March 2010, he said that it was about the same.  The examiner stated that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by medication.  The examiner stated that the claims file and medical records were reviewed.  The symptoms associated with the Veteran's diagnosed adjustment disorder were depressed mood, anxiety, suspiciousness, and panic attacks.  No other symptoms were noted.  The GAF score was reported to be 68.

The Veteran's adjustment disorder is manifested by the following symptoms:  anxiety, suspiciousness, feelings of detachment or estrangement from others, startle response, hypervigilance, sleep disturbance, depressed mood, and irritability.  However, the evidence does not establish that these symptoms impair him to the degree that they result in intermittent periods of inability to perform occupational tasks.  In fact, the March 2010 VA examiner stated that the Veteran's symptoms did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Moreover, the Veteran indicated at the December 2011 VA examination that his anxiety typically did not interfere with his employment.  Although the Veteran has admitted to not getting along well with his boss, the record reflects that at times he assists with management.  Additionally, despite the Veteran's statements that he gets irritable during work, he stated that he will just walk away when this happens.  In sum, there is no allegation of or objective evidence that the Veteran has missed work, has difficulty completing work-related tasks, or is unable to complete work-related tasks due to his anxiety, depressed mood, panic attacks or other symptoms.  

With regard to social impairment, in April 2008 the Veteran stated that he does not interact with anyone; however, he also indicated in February 2008 that although he does not get along with his brother-in-law, he has a great relationship with an older sister, a fair to good relationship with a younger step sister and brother, and a good relationship with his mother.  Moreover, he also indicated in March 2010 that he continued to have contact with his extended family, including his mother, sister, nieces, and grandparents.  He specifically stated that he has contact with his mother two or three times a week.  Also in March 2010 he indicated that spends time with his fiancée.  In October 2010, the Veteran complained of feeling a little bit distant or cut off from other people.  However, he denied feeling emotionally numb or being unable to have loving feelings for those close to him.  Moreover, he has denied losing interest in activities that he used to enjoy.  He did report discontinuing going to shoot pool with friends, but he also reported looking forward to his engagement and spending time with his fiancée.  Finally, in December 2011, the Veteran reported social impairment only in terms of being in or anticipating crowds.  

The record also reflects that the Veteran had moods varying from tired, happy, sometimes lonely, sometimes nervous and scared to depressed, anxious, and in good spirits.  At the Board hearing, the Veteran discussed his symptoms such as feelings of paranoia when someone is right behind him, hypervigilance, dislike of crowds, and his difficulty controlling anger, which has caused problems with his daughter.  He testified that at work he gets upset with customers and will usually just go out back and get his frustrations out so customers do not see it.  At the December 2011 VA examination, the Veteran reported that his anxiety was about the same as it had been in March 2010.  Moreover, although the Veteran had been consistently described as having good impulse control, at the December 2011 VA examination, the Veteran reported having been arrested for domestic abuse in 2010.  The Board finds that apart from this one incident of impaired impulse control involving domestic abuse in 2010, the Veteran's symptoms are contemplated by the criteria for the currently-assigned 10 percent rating because they do not result in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

With respect to the Veteran's symptomatology, the Board acknowledges that the Veteran exhibits some of the symptoms associated with a 30 percent rating such as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment.  However, as noted above, the Veteran's symptoms simply do not result in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Each and every VA examiner, from the April 2008 VA examiner to the December 2011 VA examiner, opined that the Veteran's level of occupational and social impairment with regard to his adjustment disorder is that of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication.  At the December 2011 VA examination, the Veteran was noted to be taking Buproprion daily for his anxiety.  

As previously noted, a GAF of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A Global Assessment of Functioning (GAF) score of 61 to 70 reflects some mild symptoms, for example depressed mood and mild insomnia; or some difficulty in social, occupational, or school functioning, for example occasional truancy, or theft within the household; but generally functioning pretty well, and has some meaningful interpersonal relationships.  See American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (Fourth Edition, 1994).  

The Veteran's GAF score has been 55 on a few occasions, but his GAF score has generally been between 60-65, and a few of his GAF scores have been higher.  The GAF score of 55 reflects moderate symptoms such as flattened affect and circumstantial speech.  The Veteran has not experienced these symptoms.  He does experience panic attacks, but at the December 2011 VA examination, he only reported three severe panic attacks in the past two years, and none in the previous six months.  The majority of the Veteran's GAF scores, which have been between 60 and 66, generally represent the mild symptoms he has experienced.  The Board is aware that the symptoms listed under the various disability ratings and in the GAF scale are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a higher percent disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board finds that the GAF scores of record do not reflect social and occupational impairment such that rating greater than 10 percent is warranted.  

In sum, with respect to the occupational and social functioning, which is the baseline indication of the severity of a psychiatric disorder for VA purposes, the Veteran's impairment does not warrant a higher rating.  The Board finds that evidence of record indicates that the impact of the Veteran's adjustment disorder on his occupational and social functioning is minimal, such that an increased evaluation is not warranted on that basis.  See 38 C.F.R. § 4.130, Diagnostic Code 9440.  

Because the evidence of record does not reflect that the Veteran's adjustment disorder results in occupational and social impairment warranting a rating higher than that currently assigned, the preponderance of the evidence is against his claim for an increased rating at any time during the appeal period.  See Fenderson, 12 Vet. App. 119, 126 (1999).  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

In reaching this conclusion, the Board acknowledges the Veteran's belief that his adjustment disorder symptoms are more severe than the current disability evaluation reflects.  In this regard, the Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology and the Board has addressed the Veteran's reported symptoms, the Board finds that the medical evidence of record is more persuasive regarding whether he is entitled to a higher disability rating in accordance with the schedular criteria.  The VA examiners considered the Veteran's reported symptoms and provided the clinical findings to rate the Veteran's disability with respect to the rating criteria.  Therefore, the Board finds that the medical evidence is more persuasive than the Veteran's own statements regarding his increased psychiatric symptomatology.

	II.  Low back disability

Service connection for low back disability was granted in the August 2008 rating decision, and an initial 10 percent rating assigned effective January 23, 2008, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  In a May 2010 statement of the case, the RO granted a 20 percent rating for musculoligatmentous strain of the lumbar spine, effective March 10, 2010.  Diagnostic Code 5237 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  38 C.F.R. § 4.71a, General Rating Formula (2012). 

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable anklyosis of the entire thoracolumbar spine warrants a 40 percent rating; unfavorable anklyosis of the entire thoracolumbar spine warrants a 50 percent rating; and unfavorable anklyosis of the entire spine warrants the maximum 100 percent rating.  Id.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed., 2003).  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

The evidence of record does not support an initial rating in excess of 10 percent prior to March 15, 2010 or a rating in excess of 20 percent beginning on March 15, 2010 for the Veteran's musculoligatmentous strain of the lumbar spine based on the General Rating Formula.  

The medical evidence of record includes an April 2008 VA general medical examination report, which reveals that the Veteran reported low back pain that is constant, aching, and rated as 7/10 in terms of severity.  The pain has no associated symptoms.  He denied flare-ups.  The Veteran does not use any assistive device.  It was noted that the Veteran had not sought any medical care and was not currently treating his back pain.  The examiner stated that there was no intervertebral disc syndrome.  The Veteran denied urinary or fecal incontinence.  The examiner further found no abnormalities of the spinal muscle such as guarding, spasm, or tenderness.  Muscle strength of the lower extremities was full.  On examination there was no ankylosis.  Straight leg raise test was negative and there was no evidence of fracture of one or more vertebral bodies.  Forward flexion of the lumbar spine was to 80 degrees.  Extension was to 20 degrees.  Bilateral lateral flexion and bilateral lateral rotation were to 30 degrees.  There was no additional limitation of motion of repetitive use of the joint due to pain, fatigue, weakness, incoordination or lack of endurance.  Pain set in at 65 degrees of flexion, 10 degrees of extension, and 25 degrees of lateral flexion/rotation, bilaterally.  X-rays studies of the lumbar spine from April 2008 revealed normal vertebral bodies; no fractures or degenerative changes; sacroiliac joints appeared normal.  The impression was normal lumbar spine.  The examiner opined that the Veteran's low back disability resulted in the Veteran missing no time from his full time job in the past 12-month period.  The examiner stated that the low back disability has significant effects on the Veteran's usual occupation.  It has no effect on his shopping, feeding, bathing, dressing, toileting or grooming.  The back disability has a moderate effect on chores, exercise, recreation, and traveling.  It has a severe effect on sports.  

A November 2008 VA treatment record notes that the Veteran related having back symptoms, especially when sitting or standing for long periods.  

A December 2008 VA treatment record notes that the Veteran was seen for physical therapy for his back.  He was measured for a new back brace.  His symptoms seemed largely unchanged.  

A January 2009 VA treatment record notes that the Veteran was seen for physical therapy.  It was noted that he had increased pain symptoms upon walking.  

A May 2009 service record notes that the Veteran had low back pain which was exacerbated with prolonged sitting, standing, running, sit-ups, push-ups, and bending.  There is no radiation of the pain.  The pain is constant and is rated as 6/10.  It was noted that the Veteran participated in physical therapy through VA.  Objective testing revealed straight leg raising tests were negative bilaterally.  Lumbar spine examination was unremarkable.  The assessment was low back strain/pain.  

A June 2009 VA treatment record notes that the Veteran had ongoing low back pain.  It was noted that an X-ray did not show much.  It was specifically noted that there was no pain in the legs, just the low back.

A July 2009 MRI report of the lumbar spine revealed mild disc space narrowing and disc desiccation at L1-L2 and L2-L3.  

At the March 2010 VA examination, the Veteran complained that his back pains are slowly worsening.  It was noted that there is a history of fatigue, decreased motion, stiffness, weakness, and pain.  There is no history of spasms.  The pain is mild to moderate and dull; it occurs daily and lasts hours.  The examiner noted that there are flare-ups of the spinal condition.  Physical examination of the spine revealed normal posture, normal head position, and normal symmetry.  Gait was normal.  Examination revealed no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or ankylosis.  Lasegue's sign was negative.  There is no vertebral fracture.  The Veteran has no incapacitating episodes.  He is able to walk one to three miles.  Range of motion testing of the thoracolumbar spine revealed forward flexion to 65 degrees, posterior extension to 20 degrees, and bilateral lateral flexion and rotation to 20 degrees, although with mild pain and mild difficulty.  Repetitive motion testing revealed forward flexion to 50 degrees with pain at 40 degrees.  Each repetition caused mild to moderate pain and mild to moderate weakness and fatigue but no incoordination.  The major functional impact was pain with repetitive use.  The examiner stated that additional limitation of motion due to flare-ups could not be determined without speculation.  There were no radiculopathy or distribution symptoms.  Deep tendon reflexes were intact, ankle jerks were present, and pulses and sensation were intact in both lower extremities.  The Veteran uses no assistive devices.  The Veteran indicated that he has missed seven or eight days of work because of his back during the last 12-month period.  The examiner noted that the veteran's back pains have significant effects on his occupation due to increased absenteeism, decreased mobility, problems with lifting and carrying, and pain.  There are no effects on chores, shopping, feeding, bathing, dressing, toileting and grooming.  There are mild effects on recreation and traveling, and severe effects on exercise and sports.  

An October 2010 VA treatment record notes that the Veteran injured his back a few days earlier at work.  The pain increases when he has to bend over, sit, or stand for long periods of time.  

A January 2011 VA primary care clinic note indicates that the Veteran uses a cane for his low back pain.  The back pain is periodic; it is worse on some days and better on others.  It was further noted that the Veteran had been through two rounds of physical therapy and that he had seen a chiropractor a few times.  There was no new injury.  The Veteran uses Tramadol and Gabapentin.

The December 2011 VA examination report notes that the Veteran complained of longstanding back pain with daily radicular symptoms in both legs, and occasional numbness of the calves.  The Veteran indicated that he has flare-ups with cold weather that affect the function of the thoracolumbar spine.  Range of motion testing revealed forward flexion to 55 degrees.  Objective evidence of painful motion began at 45 degrees of flexion.  Extension was to 15 degrees, with pain beginning at 15 degrees.  Lateral flexion was to 25 degrees on each side, with pain beginning at 25 degrees on each side.  Lateral rotation was to 25 degrees on each side, with pain beginning at 25 degrees on each side.  After three repetitions, flexion was to 50 degrees, extension was to 15 degrees, and bilateral lateral flexion and rotation were all to 20 degrees.  The examiner noted that the Veteran did have additional limitation of range of motion of the thoracolumbar spine following repetitive use testing, as well as functional loss/functional impairment of the thoracolumbar spine.  In terms of functional loss/functional impairment and/or additional limitation of range of motion of the spine after repetitive use, the contributing factors were less movement than normal, weakened movement, excess fatigability, swelling, and interference with sitting, standing, and/or weight bearing.  The Veteran did not have localized tenderness or pain to palpation of the thoracolumbar spine.  There also was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength was full.  There was no muscle atrophy.  Reflexes were normal.  There was radiculopathy.  The Veteran uses a cane constantly.  The examiner opined that the Veteran's lumbar spine disability affects his ability to work in that he misses one to two days each month due to his back.  The examiner indicated that the Veteran did not have favorable or unfavorable ankylosis.  He did have weakened movement and excess fatigability (because his range of motion decreased with each exercise), but no incoordination.  The examiner opined that it appears at least as likely as not that any pain associated with the lumbar spine could significantly limit functional ability during a flare-up or an episode of repeated use, because more back pain will cause him to use the back less, and he may miss work intermittently.  However, the examiner felt it was impossible to determine a degree of additional range of motion loss because an objective examiner would not be present during such a flare-up or episode of repeated use.  Based upon the Veteran's comments, the examiner felt that it is at least as likely as not that there is additional loss of motion during a flare-up.  During a flare-up, there is no ankylosis.  The Veteran complained of typical radicular symptoms in both lower extremities, with occasional numbness.  The examiner noted that the Veteran does not have intervertebral disc syndrome of the thoracolumbar spine and that there was no evidence of incapacitating episodes of back pain that require bed rest prescribed by a physician in the last 12 months.  The diagnoses were multilevel degenerative disc disease of the lower back and radiculopathy of the legs.
Based upon the evidence of record for the time period prior to March 15, 2010, a higher, 20 percent rating based upon limitation of motion is not warranted.  Initially, the Board notes that at the April 2008 flexion of the thoracolumbar spine was to 80 degrees, with pain setting in at 65 degrees.  Therefore, forward flexion of the thoracolumbar spine was greater than 60 degrees, and a higher rating is not available on that basis.  Additionally, the combined range of motion of the thoracolumbar spine was greater than 120 degrees.  Notably, at the April 2008 VA general medical examination, the combined range of motion was 175 (taking into account the point at which pain set in).  Therefore, a higher rating is not warranted on that basis.  Moreover, the evidence for this time period does not show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In this regard, the April 2008 VA examiner specifically found no muscle tenderness, spasm or guarding whatsoever, and the remainder of the medical evidence for this time period also does not show such symptoms.  Therefore, a rating in excess of 10 percent is not warranted based upon limitation of motion for the time period prior to March 15, 2010.

A higher rating based upon limitation of motion is also not warranted for the time period beginning on March 15, 2010.  As forward flexion of the lumbar spine is not limited to 30 degrees or less for the time period beginning on March 15, 2010, an initial rating greater than 20 percent is not warranted under the General Rating Formula.  In this regard, the Board notes that at the March 2010 VA examination, forward flexion of the thoracolumbar spine was to 65 degrees initially.  On repetitive testing, flexion was to 50 degrees, with pain setting in at 40 degrees.  At the December 2011 VA examination, flexion was to 55 with pain setting in at 45 degrees.  After repetitive testing, flexion was to 50 degrees.  As such, forward flexion is not limited to 30 degrees or less.  Moreover, the evidence consistently reflects that the Veteran does not have ankylosis of the thoracolumbar spine.  Therefore, a rating in excess of 20 percent is not warranted based upon limitation of motion.

The evidence of record also does not show that the Veteran's lumbar spine degenerative arthritis causes a level of functional loss greater than that already contemplated by the assigned 10 percent rating prior to March 15, 2010 or the 20 percent rating beginning on March 15, 2010.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2012).  During the time period prior to March 15, 2010, there is evidence that the Veteran experienced pain during forward flexion and other ranges of motion of the thoracolumbar spine.  However, the Board considered that painful motion set in at 65 degrees of flexion and the April 2008 VA examiner found that there was no additional loss of motion on repetitive use of the joint or due to pain, fatigue, weakness, incoordination or lack of endurance.  As such, there is no greater functional loss than that already contemplated by the assigned 10 percent rating prior to March 15, 2010.  

With respect to the time period beginning on March 15, 2010, the Board notes that, the March 2010 VA examiner stated that it would be speculative to state any additional limitation following repetitive use during flare-ups; however, additional limitation following repetitive use was found on examination in that there was mild to moderate pain, weakness, and fatigue, but no incoordination.  The December 2011 VA examiner stated that it is at least as likely as not that any pain associated with the Veteran's lumbar spine could significantly limit functional ability during flare-ups and episodes of repeated use because more back pain would cause him to use the back less and he may miss work intermittently.  However, the examiner was unable to determine a degree of additional range of motion loss because an objective examiner could not be present outside the context of the examination to assess this additional loss during such a flare-up or on repetitive use.  Nevertheless, at the March 2010 VA examination, when pain is taken into account, forward flexion was limited to 40 degrees after repetitive motion.  At the December 2011 VA examination, after three repetitions, the Veteran lost five degrees of flexion, causing his flexion to be limited to 50 degrees.  Moreover, the point at which pain set in during the initial repetition of forward flexion testing was 45 degrees.  Based upon the findings at the examinations and the opinions of the examiners, the Board concludes that forward flexion of the thoracolumbar spine would not be reduced to less than 30 degrees during flare-ups or repetitive use.  Instead, the evidence tends to show that any additional loss of motion due to flare-ups or repetitive use is contemplated by the currently assigned 20 percent rating for the time period beginning on March 15, 2010.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In sum, the record does not establish the existence of functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 beyond that contemplated in the currently assigned ratings for the appropriate time periods.

The provisions of 38 C.F.R. § 4.71a indicate that intervertebral disc syndrome should be evaluated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  However, the VA examiners who conducted the April 2008, March 2010, and December 2011 VA examinations determined on clinical examination that there were no signs of intervertebral disc syndrome.  In any event, the evidence does not reflect that the Veteran has ever been prescribed bed rest by a physician at any point during the entire appeal period.  Specifically, the April 2008 VA examination report reflects that the Veteran has not been prescribed bed rest by a physician.  At the March 2010 VA examination, the Veteran specifically denied any incapacitating episodes of back pain where bedrest was prescribed by a physician in the past 12 months and the December 2011 VA examiner stated that it did not appear that the Veteran experienced incapacitating episodes of back pain that require bed rest prescribed by a physician in the past 12 months.  Thus, the Veteran cannot receive a higher rating for his low back disability based upon incapacitating episodes at any point during the appeal period.

Under the General Rating Formula for Diseases and Injuries of the Spine, Note (1) specifies that any associated objective neurologic abnormalities, to include radiculopathy, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Indeed, as previously noted, in an August 2012 rating decision service connection for radiculopathy of the lower extremities was granted.  A 10 percent rating was assigned for each lower extremity, effective December 30, 2011.  The Board notes that prior to December 30, 2011, however, the evidence does not reflect any neurological complaints or findings.  Specifically, a May 2009 VA treatment record reflects that the Veteran did not have radiating pain and a June 2009 VA treatment record reflects that there was no pain in the legs.  Additionally, at the March 2010 VA examination, the VA examiner noted that the Veteran's back pain was not radiating pain.  The Veteran specifically denied radiculopathy or distribution symptoms and the examiner found no radiculopathy.  Notably, sensory examination was normal, as were reflexes.  The evidence also does not reflect any bowel or bladder impairment.  Therefore, there is no evidence of neurological impairment for the time period prior to the grant of service connection for radiculopathy of the lower extremities, which was made effective on December 30, 2011.  As such, a separate rating for neurological impairment is not warranted prior to December 30, 2011.

In sum, the Board notes that there is no indication in the medical evidence of record that the Veteran's low back disability warrants a higher rating than the currently assigned 10 percent rating prior to March 15, 2010 and the currently assigned 20 percent rating beginning on March 15, 2010.  See Fenderson, 12 Vet. App. 119, 126 (1999).  The preponderance of the evidence is against the Veteran's claim for increase.  There is no doubt to be resolved, and a higher initial rating for low back disability is not warranted either prior to March 15, 2010 or beginning on that date.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this conclusion, the Board acknowledges the Veteran's belief that his low back disability is more severe than the current disability evaluations reflect.  In this regard, the Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology and the Board has addressed the Veteran's reported symptoms, the Board finds that the medical evidence of record is more persuasive regarding whether he is entitled to a higher disability rating in accordance with the schedular criteria.  The VA examiners considered the Veteran's reported symptoms and provided the clinical findings to rate the Veteran's lumbar spine disability with respect to the rating criteria.  Therefore, the Board finds that the medical evidence is more persuasive than the Veteran's own statements regarding his increased lumbar spine symptomatology.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet App 492 (1992); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). 
	III.  Other Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2012).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Board finds that the schedular ratings for the Veteran's adjustment disorder and low back disability are adequate.  Ratings in excess of those assigned are provided for higher levels of severity of adjustment disorder and lumbar spine disability, but for certain manifestations which the medical evidence reflects are not present in the Veteran's clinical picture.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's adjustment disorder and lumbar spine disability.  The record does not reflect that the Veteran has required hospitalization for treatment of either disability.  The VA examinations reflect that the Veteran is currently employed full-time.  The Veteran has not indicated that his adjustment disorder markedly interferes with his employment.  To the contrary, the evidence reflects that there is minimal, if any, interference with employment due to the adjustment disorder.  Although he reported to the December 2011 VA examiner that he loses approximately one or two days of work a month because of his back pain, the basis of the VA Rating Schedule is to compensate for the interference that each individual disability causes with employment.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.  In sum, the record does not reflect that the Rating Schedule is inadequate to contemplate the manifestations of his disabilities.  Thus, no extraschedular referral is required.
In denying the Veteran's claims for increased initial ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record indicates that the Veteran is currently employed full time in retail sales and assists at times with management.  He has not alleged that he cannot work as a result of his service-connected disabilities, and the medical evidence does not show that he cannot work as a result of his service-connected disabilities.  Accordingly, the issue of TDIU has not been raised in this case. 


ORDER

Entitlement to a rating in excess of 10 percent for adjustment disorder is denied.

Entitlement to an initial rating in excess of 10 percent for a low back disability prior to March 15, 2010, and in excess of 20 percent thereafter, is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


